DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Response to Amendment
The amendment filed on 04/14/2021 has been entered. Claims 1-12 were amended and claim 13 was canceled. Claims 1-12 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome, some but not all, the objections and 112(b) rejections previously set forth in the Non-Final Office Action mailed on 10/14/2020. Applicant agreed with the 112(f) interpretation.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the polarizing filter(s) as claimed in claim 12” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 36 in FIG. 3; 42 in FIG. 4; and 70-71 in FIG. 7.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 1 recites  " an estimator for estimating, from the extracted image" which is not described in the specification. The estimator is also recited in claims 6 and 8. 
The current pending application recites in page 7, lines 3-5; recites “The means of estimating liver health is either in the image capture means or in the remote server 24 
Claims 2-12 are rejected at least by virtue of dependency. 
Claim 4 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. claim 4 recites  "a generator for generating" which is not described in the specification. 
The  specification in page 2, lines 15 recites " In particular embodiments, the processing means includes a means of generating the trimming mask, by processing the colors and/or contours in the captured image." The examiner suggests amending the claim to recite "the image processor is configured to generate the trimming mask".

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "while maintaining the sterility of the surgical field" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "wherein the sterile cover comprises the polarizing filter to be positioned opposite a light source and a polarizing filter to be positioned opposite a lens the objective of the camera" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim for the polarizing filter and a lens has been mentioned in claim 11. it is also unclear whether these are two different polarizing filters or just one. 
The current pending application in page 5, lines 26-28, recites “In some embodiments, the sterile cover 29 includes a polarizing filter that is positioned when the smartphone is inserted opposite a light source and a polarizing filter that is positioned opposite the lens” If the Applicant intended that these are two different polarizing filters, it is suggested to amend the claim to recite “wherein the sterile cover comprises [[the]] a first polarizing filter to be positioned opposite a light source and a second polarizing filter to be positioned opposite [[a]] the lens of the camera.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely 
Claim 1 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17467215 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims scope in both application are similar.
Claim 1 (16419563)
Claim 1 (17467215)
A device for the qualitative evaluation of internal human organs, comprising:
A device for qualitatively evaluating human livers, comprising:
a camera  for capturing an image of an exposed internal organ, by photography or videorecording, the internal organ being exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or subnormothermic graft perfusion machine at the time of image capture
a camera for capturing an image of a liver, with the liver being in the donor's body, already removed, or placed in a hypothermic, normothermic and/or subnormothermic graft perfusion machine, when the image is captured
an image processor configured to extract at least a portion of the organ image from the captured image and to determine at least the color of the internal organ 
an image processor configured to extract at least one portion of the liver's image from the captured image
and
an estimator  for estimating, from the extracted image, the health of the internal organ based at least on the color of the organ.
and
an estimator for estimating the health of the liver, based on the extracted image; wherein the estimator is configured to apply the results of training about the characteristics of the image comprising color values measured in the image extracted to assign a quality evaluation to the liver represented by the captured image


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379).
Regarding claim 1:
Su teaches: a device for the qualitative evaluation of human organs (FIGS. 1-2; ¶ [0019] “FIG. 2 depicts is a computer-implemented system 20 for detecting or diagnosing an undesirable medical condition of a liver in a subject”), comprising:
a camera for capturing an image of an exposed internal organ by photography or videorecording, the internal organ being exposed in a donor's body or already collected or placed in a hypothermic, normothermic and/or subnormothermic graft perfusion machine at the time of image capture  (FIG. 1, ¶ [0013], step 12;  and FIG. 2, ¶ [0019] “…The imaging device 21 is configured to capture scan data of the subject using, for example, computed tomography. Again, other types of imaging devices are contemplated by this disclosure” the liver is located in a person’s body and the term exposed does not limit the claim to having the body cut open in order to capture an image of the organ, the broadest reasonable interpretation includes being exposed to the imaging device even with other tissues or organs covering the liver as in the case of the CT scan , ultrasound, X-ray, or endoscopy);
an image processor (FIG. 2, image processor 23) configured to extract at least a portion of the organ image from the captured image (FIGS. 1,  ¶ 0014]; step 14; and FIG. 2, ¶ [0020] “…The image processor 23 is configured to receive scan data 22 from the imaging device 21 and in turn extracts image data 24 representing the liver from the scan data.” );
an estimator (FIG. 2, data analyzer 25) for estimating, from the extracted image, the health of the internal organ (FIG. 1; ¶ [0018], step 18; and FIG. 2. ¶ [0020] “…The data analyzer 25 determines various measures of the liver from the image data 24 and then computes the random variables of the statistical model 26. In this way, the data analyzer 25 generates a quantitative output (e.g., probability) indicative of a medical condition of the liver from the statistical model.”);
Su does not specifically teach that the image processor configured to determine at least the color of the internal organ and the estimator configured to estimate the health of the internal organ based at least on the color of the organ.
However, in a related field, Kim teaches:  a health monitoring apparatus, an image acquisition unit 11 (similar to a camera for capturing an image of an exposed internal organ by photography), an image processing unit 13 (similar to the claimed image processor), and an image database 15, which may be integrated into a single apparatus or may be separately implemented.
Kim further teaches: the image processor configured to determine at least the color of the internal organ (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.“);
and the estimator configured to estimate the health of the internal organ based at least on the color of the organ (¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Kim by including: determine at least the color of the internal organ estimate the health of the internal organ based at least on the color of the organ in order to utilize some characteristic factors of an organ including the color to determine a disease or abnormality. 

Regarding claim 6:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the estimator for estimating organ health comprises means for making a color histogram and means for comparing at least one color of said histogram with a standardized color (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).

Regarding claim 8:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the estimator means for estimating organ health includes means for performing texture sampling and means for comparing at least one texture with a reference texture (¶ [0047] “…The characteristic detector 25 may detect characteristic factors such as a histogram of color values in a Hue Saturation Intensity (HSI) color coordinate system, an average of the color values, a deviation, entropy, and texture.”¶ [0048] “The comparator 27 compares the characteristic factors of the region of interest of the tongue image, which are detected by the characteristic detector 25, with characteristic factors of the region of interest of the basic template image that are stored in the tongue image database 15 according to health conditions or dates.” ¶ [0049] “The health condition determiner 29 has a data range for each characteristic factor with respect to a health condition, the range being set in advance, and determines the health condition of a current person using the result of the comparison provided from the comparator 27”).

Regarding claim 9:
Su in view of Kim teaches: a device according to claim 1 as applied above.
Kim further teach: wherein the camera for capturing an image is a mobile phone (¶ [0024] “The health monitoring apparatus may be integrated into a mobile communication equipment having a digital camera”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su to incorporate the teachings of Kim by including: wherein the camera for capturing an image is a mobile phone in order to utilize portable devices such as a phone to capture images. 

Claim 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379) and Taniguch (PG-Pub. US 20140303435).
Regarding claim 2:
Su in view of Kim teaches: a device according to claim 1 as applied above. 
Su in view of Kim does not specifically teach: which further comprises means for introducing into the donor's body at least one optical window of the camera as well as a light source for illuminating the donor's organ, while maintaining the sterility of the surgical field.
However, in a related field, Taniguch teaches: which further comprises means for introducing into the donor's body at least one optical window of the camera (an optical system such as an objective lens) as well as a light source for illuminating the donor's organ (FIG. 2, illumination unit 22) , while maintaining the sterility of the surgical field (FIG. 2, ¶ [0032] “…an imaging element such as a CCD or a CMOS, which generates and outputs an imaging signal representing the inside of the subject from an optical image formed on a light receiving surface; and an optical system such as an objective lens, which is arranged on a light receiving surface side of the imaging element” it is acknowledged that when an endoscope enters the subject’s body, it is sterile, and in turn the subject’s inside would stay sterile as well and it is regarded as the surgical field).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim to incorporate the teachings of Kim by including at least one optical window of the camera as well as a light source for illuminating the donor's organ in order to be able to examine an organ internally by using an imaging device such an endoscope. 

Regarding claim 10:
Su in view of Kim teaches: a device according to claim 1 as applied above. 
Su in view of Kim does not specifically teach: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source.
However, Taniguch teaches: wherein the camera means for capturing an image includes a flash light source and is configured to capture an image with triggering of the light source (FIG. 2 and 5, ¶ [0033] “The illumination unit 22 is realized by a light emitting diode (LED) or the like that emits light towards the inside of the subject when an image is captured.” The light source is only turned on during an image capture, then turned off, and images are only captured during discrete periods of time).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379) and Purwar (PG-Pub. US 20180350071 ).
Regarding claim 3:
Su in view of Kim teaches: a device according to claim 1 as applied above. 
Su in view of Kim does not specifically teach: wherein the image processing comprises applying a trimming mask to the captured image.
However, in a related field, Purwar teaches: wherein the image processing comprises applying a trimming mask to the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim to incorporate the teachings of Purwar by including wherein the image processing comprises applying a trimming . 

Regarding claim 4:
Su in view of Kim and Purwar teaches: a device according to claim 3 as applied above. 
Purwar further teaches: which comprises a generator for generating the trimming mask by processing the colors and/or contours in the captured image (¶ [0054] “…Masking may occur before and/or after the image is segmented and/or bounded. In the present system, masking may be accomplished by replacing the pixels in a facial macro feature with pixels that have a uniform, non-zero (i.e., black), non-255 (i.e., white) RGB value… It is believed, without being limited by theory, that by masking the facial macro features with uniformly colored pixels or otherwise nondescript pixels, the CNN will learn to predict age using features other than the macro features (e.g., facial micro features such fine lines and wrinkles”).

Regarding claim 5:
Su in view of Kim teaches: a device according to claim 1 as applied above. 
Su in view of Kim does not specifically teach: wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection.
However, Purwar teaches: wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection (FIG. 7, steps 702 and 706; any image capture is a reflection of light detected by the imaging device; therefore, the image received Fig. 7: 702 is the detection of light reflection from the skin organ. Then the landmark features detected Fig. 7: 708 are the area extracted from the image that light reflected on).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim to incorporate the teachings of Purwar by including wherein the image processor is configured to detect at least one reflection on the surface of the organ in the captured image and to extract from the image at least one area having such reflection in order to simply capture an image in the visible spectrum and extract information from the captured image. 

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379) and Fu (PG-Pub. US 20190014884).
Regarding claim 12:
Su in view of Kim and Tanaka teaches: a device according to claim 6 as applied above. 
Su in view of Kim and Tanaka  does not specifically teach: wherein each standardized color is carried by a color chart introduced into the field of the captured image.
However, in a related field, Fu teaches: wherein each standardized color is carried by a color chart introduced into the field of the captured image (¶ [0034] “the system configured to carry out the following steps: automatically detecting a color reference chart having color patches thereon in response to an input image of a user received from a device having a digital camera; reading a pixel value for each of the color patches; comparing the detected information from the color reference chart to pixel values of a stored reference color chart captured under a golden standard system; sending a control system to calibrate parameters of the camera so that the input image is modified to meet the golden standard system to maintain color consistency”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim to incorporate the teachings of Fu by including wherein each standardized color is carried by a color chart introduced into the field of the captured image in order to use a reference histogram from a dataset of histograms of objects under different lighting conditions each having no alteration in colors to obtain a second image with the alteration removed in a region. See ¶ [0043] of Fu. 

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379) and Tanaka (US 5827176).
Regarding claim 11:
Su in view of Kim teaches: a device according to claim 1 as applied above. 
Su in view of Kim does not specifically teach: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera.
However, in a related field, Tanaka teaches: which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window (FIG. 1, casing 1a, circular clear window) to be positioned in front of a lens  of the camera (column 4, lines 47-54, “Referring first to FIG. 1, there is shown a distal end portion of an endoscopic insertion instrument, incorporating an image sensor means according to the invention. More specifically, in FIG. 1, indicated at 1 is an endoscopic insertion instrument, which is fitted with a rigid cylindrical end housing or casing 1a of a predetermined length at its distal end. The end casing 1a is formed of transparent synthetic resin material to provide a circular clear observation window all around” the endoscopic instrument is fitted within the casing 1a; therefore, it must always be sterile).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim to incorporate the teachings of Tanaka by including which further comprises a sterile cover configured to contain the camera and comprising a transparent and rigid image capture window to be positioned in front of a lens  of the camera in order to introduce an endoscopic insertion instrument into a body cavity of interest, in which it may come across a narrow constricted portion or portions along the path of insertion; therefore one skilled in art would be interested in a specific shape, sterile and rigid instrument with high durability. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Su (PG-Pub. US 20120177260), in view of Kim (PG-Pub. US 20040151379), Tanaka (US 5827176) and Kanamori (PG-Pub. US 20110267483 ).
Regarding claim 12:
Su in view of Kim and Tanaka teaches: a device according to claim 1 as applied above. 
Su in view of Kim and Tanaka  does not specifically teach: wherein the sterile cover comprises the polarizing filter to be positioned opposite a light source and a polarizing filter to be positioned opposite a lens 
However, in a related field, Kanamori teaches: wherein the sterile cover comprises the polarizing filter to be positioned opposite a light source and a polarizing filter to be positioned opposite a lens of the camera (FIGS. 2-3, ¶ [0098] “….an array of fine patterned polarizers with multiple different polarization main axes is arranged on the array of image sensors such as CCD sensors or MOS sensors”; ¶ [0099] “…a polarization filter section 301, a light source 302 that produces non-polarized light”).
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Su and Kim and Tanaka to incorporate the teachings of Kanamori by including a polarizing filter to be positioned opposite a light source and a polarizing filter to be positioned opposite a lens . 
Response to Arguments
Regarding Drawings objections.
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. 
The Applicant contends that amended claim 12 recites “wherein the sterile cover comprises the polarizing filter to be positioned opposite a light source and a polarizing filter to be positioned opposite a lens of the camera” are shown in FIG. 2. 
The examiner respectfully disagrees. FIG. 2 does not show any polarizing filters and the applicant did not point out to any particular reference numbers of FIG. 2 or portions of the 
The Applicant also failed to address some the missing reference numbers shown the some of the drawings in the submitted amendment to the specification. These reference numbers include: 36 in FIG. 3; 42 in FIG. 4; and 70-71 in FIG. 7.

Regarding Prior art rejection 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WASSIM MAHROUKA/
Examiner, Art Unit 2665                                                                                                                                                                                           
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665